          Case 5:20-cv-06949-LHK Document 1 Filed 10/06/20 Page 1 of 7



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Yvette Gonzalez
12
13                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
14
                                  SAN JOSE DIVISION
15
16
     Yvette Gonzalez,                       Case No.:
17
18                      Plaintiff,          COMPLAINT FOR DAMAGES
19         vs.                              FOR VIOLATIONS OF:
20                                           1. THE FAIR DEBT COLLECTION
     Gatestone & Co. International Inc.,     PRACTICES ACT; AND
21
                                             2. THE ROSENTHAL FAIR DEBT
22                      Defendant.           COLLECTION PRACTICES ACT
23
                                            JURY TRIAL DEMANDED
24
25
26
27
28
          Case 5:20-cv-06949-LHK Document 1 Filed 10/06/20 Page 2 of 7



 1         Plaintiff, Yvette Gonzalez (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against Gatestone & Co. International Inc. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13
     Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Salinas, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Phoenix, Arizona, and is a
26
27 “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                  2
                                                               COMPLAINT FOR DAMAGES
          Case 5:20-cv-06949-LHK Document 1 Filed 10/06/20 Page 3 of 7



 1         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                  ALLEGATIONS APPLICABLE TO ALL COUNTS
12
           9.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
           10.    Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21         11.    At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25         12.    Within the last year, Defendant contacted Plaintiff in an attempt to collect
26
     a debt.
27
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
          Case 5:20-cv-06949-LHK Document 1 Filed 10/06/20 Page 4 of 7



 1         13.    On or around June 24, 2020, Defendant called Plaintiff’s son in an
 2
     attempt to collect the debt from Plaintiff (the “Debtor”).
 3
 4         14.    On or around June 26, 2020, Defendant called Plaintiff’s son again and
 5 asked to speak to Plaintiff. Plaintiff’s son informed Defendant that it was not calling
 6
   Plaintiff’s number and asked why Defendant was calling him.
 7
 8         15.    In response, Defendant asked for his relation to Plaintiff.
 9
           16.    Plaintiff’s son told Defendant that Plaintiff is his mother.
10
11         17.    Defendant then told Plaintiff’s son that Plaintiff needed to call Defendant

12 regarding a financial matter.
13
14                                          COUNT I
15
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
16                         U.S.C. § 1692, et seq.
17
           18.    Plaintiff incorporates by reference all of the above paragraphs of this
18
     complaint as though fully stated herein.
19
20         19.    The FDCPA was passed in order to protect consumers from the use of
21
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
22
23 practices.
24         20.    Defendant attempted to collect a debt from Plaintiff and engaged in
25
     “communications” as defined by 15 U.S.C. § 1692a(2).
26
27         21.    Defendant called a third-party for a purpose other than to obtain location
28 information regarding the Plaintiff, in violation of 15 U.S.C. § 1692b.


                                                 4
                                                              COMPLAINT FOR DAMAGES
          Case 5:20-cv-06949-LHK Document 1 Filed 10/06/20 Page 5 of 7



 1         22.    Defendant communicated with a person other than Plaintiff and stated
 2
     that Plaintiff owes a debt, in violation of 15 U.S.C. § 1692b(2).
 3
 4         23.    Defendant engaged in conduct, the natural consequence of which was to
 5 harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
 6
   violation of 15 U.S.C. § 1692d.
 7
 8         24.    Defendant used unfair and unconscionable means to collect a debt, in
 9
     violation of 15 U.S.C. § 1692f.
10
11         25.    The foregoing acts and/or omissions of Defendant constitute numerous

12 and multiple violations of the FDCPA, including every one of the above-cited
13
   provisions.
14
15       26. Plaintiff has been harmed and is entitled to damages as a result of
16 Defendant’s violations.
17
18                                         COUNT II
19
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
20                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
21
           27.    Plaintiff incorporates by reference all of the above paragraphs of this
22
23 complaint as though fully stated herein.
24         28.    The Rosenthal Act was passed to prohibit debt collectors from engaging
25
     in unfair and deceptive acts and practices in the collection of consumer debts.
26
27
28


                                                 5
                                                             COMPLAINT FOR DAMAGES
          Case 5:20-cv-06949-LHK Document 1 Filed 10/06/20 Page 6 of 7



 1         29.     Defendant communicated with Plaintiff’s family regarding the alleged
 2
     consumer debt and for a purpose other than to locate the Plaintiff, in violation of Cal.
 3
 4 Civ. Code § 1788.12(b).
 5         30.     Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 6
     seq., in violation of Cal. Civ. Code § 1788.17.
 7
 8         31.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 9
     violations.
10
11                                   PRAYER FOR RELIEF
12
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
13
14                 A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
15                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
16
                   C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
17
18                 D. Statutory damages of $1,000.00 for knowingly and willfully committing
19                    violations pursuant to Cal. Civ. Code § 1788.30(b);
20
                   E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
21
22                    § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
23
                   F. Punitive damages; and
24
25                 G. Such other and further relief as may be just and proper.

26
27
28


                                                  6
                                                              COMPLAINT FOR DAMAGES
       Case 5:20-cv-06949-LHK Document 1 Filed 10/06/20 Page 7 of 7



 1               TRIAL BY JURY DEMANDED ON ALL COUNTS
 2
 3 DATED: October 6, 2020                TRINETTE G. KENT
 4
                                         By: /s/ Trinette G. Kent
 5                                       Trinette G. Kent, Esq.
 6                                       Lemberg Law, LLC
                                         Attorney for Plaintiff, Yvette Gonzalez
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         7
                                                     COMPLAINT FOR DAMAGES
